       Case 1:19-cv-01334-NONE-SAB Document 41 Filed 02/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND ANGLIN,                                  )   Case No. 1:19-cv-01334-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S NOTICE
13           v.                                       )   OF VOLUNTARY DISMISSAL, WITHOUT
                                                          PREJUDICE
14                                                    )
     M. PRATTI, et al.,
                                                      )   (ECF No. 37)
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Raymond Anglin is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On February 1, 2021, Plaintiff filed a notice of voluntary dismissal, along with a separate

20   declaration in support thereof. (ECF Nos. 37, 38.) Plaintiff’s notice of voluntary dismissal is

21   deficient.

22           Pursuant to Federal Rule of Civil Procedure, a plaintiff may voluntarily dismiss an action

23   without a court order by filing:

24           (i) a notice of dismissal before the opposing party serves either an answer or a motion for
             summary judgment; or
25
             (ii) a stipulation of dismissal signed by all parties who have appeared.
26
27   Fed. R. Civ. P. 41(a)(1)(A).

28   ///

                                                          1
       Case 1:19-cv-01334-NONE-SAB Document 41 Filed 02/08/21 Page 2 of 2



1             Because Defendants have filed an answer, this action cannot be dismissed pursuant to Rule

2    41(a)(1)(A)(i).

3             In his notice of voluntary dismissal, Plaintiff contends that all the parties have resolved the

4    case and stipulate to dismissal. However, the notice of voluntary dismissal is not signed by

5    Defendants’ counsel and is therefore deficient. To the extent Plaintiff is attempting to negotiate a

6    stipulation of dismissal, he should serve such proposal on Defendants only and not the Court. If the

7    parties believe that a further court settlement conference would be beneficial, they may so request.

8             Based on the foregoing, Plaintiff’s notice of voluntary dismissal is denied, without prejudice.

9
10   IT IS SO ORDERED.

11   Dated:     February 8, 2021
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
